Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.

Response to Amendment
This is in response to the amendments filed on 9/21/2022 Claims 1 and 23 have been amended. Claims 1, 3, 5-21, and 23-25 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11, line 2 recites “device” which should be changed to --electronic device--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 each recite the limitation "the state of the indicator" in (see line 8 of claim 15 and lines 9 and 11 of claim 16).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 10, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by “Liu” (US 2017/0323121).

Regarding Claim 1:
A method of verifying integrity of an electronic device (Abstract, “The storage device is authenticated …”) having connected thereto at least one connectable or disconnectable component (Figs. 2 and 3 each detail a storage device having multiple connectable or disconnectable components), the method comprising:
	obtaining information specific to each of said at least one connectable or disconnectable component (Fig. 10, elements 262), the information being stored in each of said at least one connectable or disconnectable component respectively (¶0071, “As before, ID values 262 are retrieved from the storage device and combined to form a combined ID value 264. The retrieved ID values including externally stored ID values (such as 262A) and internally stored ID values (such as 262B)”);
	preparing by a hashing function or a cryptographic function (Fig. 10, element 246) using as input said information specific to each of a respective connectable or disconnectable component of the at least one connectable or disconnectable component (Fig. 10, element 264 contains identifiers from each of a respective component of the storage device), and outputting as a result a temporary master value (Fig. 10, element 270 is deemed “temporary” as it is not saved and/or stored, and is only used within Verification Algorithm 272); and
	authenticating said temporary master value by using a second master value that has been previously prepared (Fig. 10, element 256 is a digital signature value that has bene previous prepared as shown in Fig. 9) in order to determine the integrity of the electronic device (Fig. 10, element 276; ¶0073, “The verification algorithm 272 generates a pass/fail value 276 indicative of the status of the storage device (e.g., pass=authentic; fail=counterfeit)”), the second master value being a previous result of said hashing function or said cryptographic function (Fig. 9 details that the digital signature 256 is a result of the same encryption algorithm, element 246, that is used to generate the temporary encrypted combined ID in Fig. 10).

Regarding Claim 3:
The method according to claim 1, wherein said information specific to each of said at least one connectable or disconnectable component includes an identifier of the respective connectable or disconnectable component  (¶0071, “As before, ID values 262 are retrieved from the storage device and combined to form a combined ID value 264. The retrieved ID values including externally stored ID values (such as 262A) and internally stored ID values (such as 262B)”).

Regarding Claim 9:
The method according to claim 1, including verifying a state of a second indicator for the at least one connectable or disconnectable component that indicates whether the at least one connectable or disconnectable component is associated with the electronic device (Table 1 of ¶0048 has indicator values of “Inside?” or “Outside?” that verify whether an identifier is associated with the outside of a component or inside a memory for the component).

Regarding Claim 10:
The method according to claim 1, wherein the second master value is stored in a secure memory of the electronic device, or in a memory of a secure element of the electronic device, or in a remote server (Fig. 9 details digital signature, element 256, being saved to a remote server), and if the second master value is stored in the remote server, said authenticating of the temporary master value is performed by at least one communication with said remote server (¶0088, “In further cases, the network interface 514 operates, such as via a wireless Internet connection, to access the remote server 518 on which certain information (e.g., the digital signature) is store”; ¶0026, “The processing does not necessarily require access to a remote server or other computer network, although in some embodiments network access operations can be incorporated into the authentication process”; i.e., access the stored digital signature to carry out an authentication process, such as the authentication process shown in Fig. 10).

Regarding Claim 23:
Electronic device claim 23 corresponds to the method of verifying integrity of the electronic device of claim 1, and contains no further limitations. Therefore claim 23 is rejected by applying the same rationale used to reject claim 1 above. 

Regarding Claim 24:
The electronic device according to claim 23, wherein the electronic device is a mobile electronic device (¶0021, “More generalized forms of storage devices can include laptops, tablets … smart phones …”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Liu” (US 2017/0323121) in view of “Dodeja” (US 2014/0122897).

Regarding Claim 11:
Liu teaches:
The method according to claim 1,
Liu does not disclose:
… wherein the integrity of the device is verified prior to performing at least one secure function of the electronic device. 
Dodeja teaches:
… wherein the integrity of the device is verified prior to performing at least one secure function of the electronic device (¶0022, “The IMA performs computations to compare that a device hash matches a value expected by the service provider, which indicates the device can be trusted and provisioned for delivering services”; ¶0019, “Device 100 is a computing device that is deployed for delivering services, and is accessible via a machine-to-machine connection. For example, device 100 can be computing system in a … a point of sale (PoS) … an ATM”)”; i.e., verify the integrity of the device prior to allowing the device to perform such functionality, such as within a point of sale or ATM device).  
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Liu’s system to detect device tampering by enhancing Liu’s device’s to include secure functions, such as within a point of sale or ATM device, as taught by Dodeja, in order to provide counterfeit detection for devices that operate with secure functionalities.
	The motivation is to enhance the security of devices with secure functions, such as device that handle monetary transactions by providing verification of the components of such devices. This ensures that no counterfeit, and potentially malicious, components can be added to the devices without detection.


Claim(s)  12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Liu” (US 2017/0323121) in view of “Sprague” (US 2016/0275461).

Regarding Claim 12:
Liu teaches:
The method according to claim 1,
Liu does not disclose:
… wherein the method is performed at least in part using a trusted execution environment.
Sprague teaches:
… wherein the method is performed at least in part using a trusted execution environment (¶0061, “… the TEE may be implemented as a mobile phone hardware security chip separate execution environment that runs alongside the Rich Operating System and provides security services to that rich environment. The TEE offers an execution space that provides a higher level of security than a Rich OS”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Liu’s system to detect device tampering by enhancing Liu’s system to implement a trusted execution environment along-side a Rich OS, as taught by Sprague, in order to provide an environment to execution services that require a higher level of security.
	The motivation is to provide an execution environment that provides a higher level of security for services, such as cryptographic functions, so that less privileged applications cannot access said services.

Regarding Claim 13:
The method according to claim 12, wherein Liu in view of Sprague further teaches the electronic device is provided with a rich operating system and the method includes initially switching from the rich operating system to the trusted execution environment (Sprague, ¶0061, “… the TEE may be implemented as a mobile phone hardware security chip separate execution environment that runs alongside the Rich Operating System and provides security services to that rich environment. The TEE offers an execution space that provides a higher level of security than a Rich OS”).
The motivation to rejection claim 13 under Sprague is the same motivation used to combine Sprague to Liu for claim 12. 


Claim(s) 14, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Liu” (US 2017/0323121) in view of “Cruzado” (US 2013/0207783).

Regarding Claim 14:
Liu teaches:
The method according to claim 1,
Liu does not disclose:
… wherein preparing of the second master value comprises: 
connecting said connectable or disconnectable component to the electronic device; 
obtaining said information specific to said at least one connectable or disconnectable component stored in said connectable or disconnectable component; and 
preparing said second master value based on said information specific to said at least one connectable or disconnectable component.
Cruzado teaches:
… wherein preparing of the second master value comprises: 
connecting said connectable or disconnectable component to the electronic device (¶0004, “…a method includes arranging a plurality of RFID devices at a plurality of locations on or within a chassis of a package to form an array configured to authenticate compliance of the actual configuration of the package…”); 
obtaining said information specific to said at least one connectable or disconnectable component stored in said connectable or disconnectable component (¶0006, “… a method includes initializing a plurality of processing nodes respectively associated with a plurality of components of a package, transmitting a key split from each of the processing nodes to a key manager module executed by at least one processing device of the package…”); and 
preparing said second master value based on said information specific to said at least one connectable or disconnectable component (¶0006, “…assembling, by the key manager module, a plurality of key spits of a threshold number of the processing nodes to define an encryption/decryption key…”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Liu’s system to detect device tampering by enhancing Liu’s system to obtain component specific information from components that are connected to the device in order to form a master value for authentication, as taught by Cruzado, in order to provide more flexibility in detecting counterfeit components.
	The motivation is to enable a device to be configurable with various connecting components, and providing the same level of counterfeit detection for those components based on specific information from the components that authenticates the device overall. This allows for modifications to be made to the device without undermining the counterfeit detection process.

Regarding Claim 18:
Liu teaches:
The method according to claim 1,
Liu does not disclose:
… wherein said at least one connectable or disconnectable component is disconnected after the verifying. 
Cruzado teaches:
… wherein said at least one connectable or disconnectable component is disconnected after the verifying (Fig. 4, step 204; ¶0098, “Additionally, although some of the examples have been described as executed upon turning on electronics package 10, any of the tamper protection measures described in this disclosure may also be executed periodically over a period of time during which the package is turned on, including after the initial powering on of the package”). 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Liu’s system to detect device tampering by enhancing Liu’s system provide periodic detection, such as for devices that are removed after an initial verification, as taught by Cruzado, in order to provide enhanced tamper detection for the device.
	The motivation is to increase the ability of Liu’s tamper detection system to detect device that have been tampered by incorporating a method that detects removal of components from the device after the device has already been verified.

Regarding Claim 19:
Liu teaches:
The method according to claim 9, 
Liu does not disclose:
… wherein said at least one connectable or disconnectable component is disconnected after the verifying; and 
wherein prior to said disconnection, the state of said second indicator is set to indicate that the connectable or disconnectable component is not associated with the electronic device.
Cruzado teaches:
… wherein said at least one connectable or disconnectable component is disconnected after the verifying (Fig. 4, step 204; ¶0098, “Additionally, although some of the examples have been described as executed upon turning on electronics package 10, any of the tamper protection measures described in this disclosure may also be executed periodically over a period of time during which the package is turned on, including after the initial powering on of the package”); and 
wherein prior to said disconnection, the state of said second indicator is set to indicate that the connectable or disconnectable component is not associated with the electronic device (¶0101, “…processor 16 initiates the authentication of the physical volume of electronics package 10 by executing or causing to be executed the functions outlined in the flow chart of FIG. 4, which includes communicating with RFID devices 36 (202) and detecting the absence of any of a list of RFID devices defined in a model configuration as associated with chassis 12 of electronics package 10 (204)…”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Liu’s system to detect device tampering by enhancing Liu’s system provide periodic detection, such as for devices that are removed after an initial verification, as taught by Cruzado, in order to provide enhanced tamper detection for the device.
	The motivation is to increase the ability of Liu’s tamper detection system to detect device that have been tampered by incorporating a method that detects removal of components from the device after the device has already been verified.

Regarding Claim 21:
Liu teaches:
The method according to claim 1,
Liu does not disclose:
… wherein when an error is detected, the electronic device is blocked, or the electronic device is caused to operate in a degraded mode of operation, or said at least one connectable or disconnectable component is blocked. 
Cruzado teaches:
… wherein when an error is detected (Fig. 3, steps 104/106/108), the electronic device is blocked, or the electronic device is caused to operate in a degraded mode of operation, or said at least one connectable or disconnectable component is blocked (Fig. 3, step 112).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Liu’s system to detect device tampering by enhancing Liu’s system provide periodic detection of components, as taught by Cruzado, in order to disable or reduce the functionality of the device.
	The motivation is to increase the detection of counterfeit device components by providing periodic detection services that can disable or reduce the functionality of a device.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Liu” (US 2017/0323121) in view of “Raskin” (US 11269984).

Regarding Claim 25:
Liu teaches:
The method according to claim 1,
Liu does not disclose:
… comprising, when the integrity of the electronic device is verified, unblocking or activating a near-field communication component of the electronic device. 
Raskin teaches:
… comprising, when the integrity of the electronic device is verified, unblocking or activating a near-field communication component of the electronic device (Abstract, “… a portage storage device that, when attached, “unlocks” a computer system…”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Liu’s system to detect device tampering by enhancing Liu’s device’s to “unlock” with an additional device (component) being verified, as taught by Raskin, in order to enhance the security of the device.
	The motivation is to prevent the device from booting by locking the device state and requiring an authentic component to unlock the device, which prevents an unauthorized user from accessing the device functions.

Allowable Subject Matter
Claim 5-8, 17, and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above prior art of record does not fairly teach or suggest, either alone or in combination, the subject matter recited by claims 5-8, 15-17, and 20, and thus these claims are deemed allowable.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491